DENSON, J.
Farrell, as plaintiff, sued MatheAvs. as defendant, at laAV, in the city court of Talladega, and recovered a- judgment against him. From that judgment MatheAvs appealed to the supreme court, and the cause AAras reversed and remanded for another trial in the court beloAv. On the appeal the supreme court rendered a judgment against Farrell for the costs of the appeal. Execution Avas issued from the supreme court on the judgment against Farrell for the costs, and Avas returned by the sheriff “No property'found.” Thereupon, in accordance Avitli t;he statute (section 1361. of the Code of 1896, and the act amendatory thereto (Acts 1900-01 p. 1338), execution issued out of the supreme court against the appellant (defendant), whereby ho Avas forced to pay the costs of the appeal. After the reversal, Iavo executions Avere issued out of the city court in accordance Avith section 456 of the Code of 1.896, for the costs of the transcript, each of Avhich Avas returned “No property found.” The plaintiff continuing in default Avith respect to the payment of such costs of the supreme court and the city court, the defendant in the city court moved the court for an order staying further proceedings in the cause' until the plaintiff should *508pay the costs within a reasonable time to be prescribed by the court, or in default thereof that the suit be dismissed. The plaintiff admitted the 'facts averred in the motion, but denied that the defendant as matter of law had any right to/have such order made. The court denied the motion. Thereupon the defendant, Mathews, applied to this court for a writ of mandamus .commanding and directing Hon. C. K. Miller, as judge of the city court of Talladega, to make and enter an order in such cause as moved for in his motion .in that court. Rule nisi issued to Judge Miller, and he has appeared and admits the facts alleged in the application for the mandamus, but denies as matter of law that the applicant is entitled to the peremptory writ.
The question presented for determination here is whether or not the further prosecution of. the suit by the plaintiff in the city court-should be stayed in that court jmtil the plaintiff pays the costs of the supreme court 'and the lower court incident to the appeal. It has been several times held by this court that, when a party brings a second suit against the same defendant on the same subject-matter and for the same purpose without having paid the costs of the former suit, an order may be obtained, on motion and notice, staying further proceedings until the costs are paid, within a reasonable time, and if the. plaintiff remains in default the cause must be dismissed. — Brown v. Brown, 81 Ala. 508, 2 South. 95 ; Ex parte Shear, 92 Ala. 596, 8 South. 792, 11 L. R. A. 620 ; Ex parte Street, 106 Ala. 102, 17 South. 779 ; Ex parte McAnulty, 117 Ala. 237, 23 South. 680 ; Hamilton v. Maxwell, 119 Ala. 23, 24 South. 769. But the question presented now is one of first impression in this court. This power of enforcing payment of cosrs of a prior action originated in ejectment suits, “belt the scope of the rule was subsequently enlarged and now embraces all classes of actions.” 11 Cyc. 257 ; Hamilton v. Maxwell, 119 Ala. 23, 24 South. 769 ; Gerety v. Reading R. Co., 9 Phila. (Pa.) 153 ; Buckles v. Chicago, M. & St. P. R. Co., (C. C.) 47 Eed. 424 ; Perkins v. Hin-man, vt Johns. (N. Y.) 237 ; Weston v. Withers, 2 D. & E. 511.
*509The. main theory upon Avhich the courts exercise this right of staying tiie proceedings until costs have been paid is founded upon the necessary control winch courts have over their orvn proceedings, and their duty to pro-' Amnt them being made the means of oppression and vexation. “The poAver of granting a stay is equitable in its nature, and intended to prevent the vexatious multiplication of suits.” — Sooy v. McKean, 9 N. J. Law, 86 ; Dare v. Murphy, 12 Civ. Proc. R. (N. Y.) 388 ; Gerety v. Reading R. Co., 9 Phila (Pa.) 153. And it has been held in other jursidictions that to authorize the stay the suit must be vexatious, — Harless v. Petty, 98 Ind. 53 ; Skeels v. Bodine, 68 App. Div. 217, 73 N Y. Supp. 1093 ; Helm v. Katerman, 2 Woodw. (Pa.) 433. Whatever be the theory upon Avhich the courts proceed in the enforcement of it, the rubí is Avell established that the proceeding’s in the second suit Avill be stayed until the costs in the prior case har-e been paid. So it has been held that the court may stay a second appeal until the costs of a former appeal are paid. — Dresser v. Brooks, 5 How. Prac. (N. Y.) 75 ; McIntosh v. Hoben, 11 Wis. 400. And in the case of Jackson v. Schauber, 4 Wend. (N. Y.) 216, cited by the petitioner, it Avas held that on a reversal of a judgment the trial court may stay proceedings by the plaintiff until 1he costs of the appeal were -paid. In the report of this case no reasoning appears to have been employed by the court in reaching the conclusion, but the conclusion is simply announced. Certainly the ruling finds no support in the theory that the appeal Avas a second suit, nor in the theory that the farther prosecution of the suit in the loAver court without first paving such costs would be oppressive or vexatious, or that it would be the encouragement of a multiplication of suits. v
So, in the ea-e at bar, the costs of the appeal did not accrue at the instance of the plaintiff. He was not the movant or actor in tin1 appeal, but it accrued at the instance of the defendant. MoreoAmr, the appeal rvas prosecuted, not to right any wrong dime by thr plaintiff, but to correct an error1 committed by t.Ve court Avith respect to the law of the case. In the cases cited to the *510point that tin1 court may stay a second appeal until the costs in a former appeal are paid, the appellant in the two appeals was the same person, he was the actor in 'each instance, and in the Wisconsin case the ruling was put on the ground that it would prevent the vexatious multiplication of suits. — McIntosh v. Hoben, 11 Wis. 400. We see no good reason for extending the: rule of staying proceedings to the extent insisted upon by the petitioner. Therefore we hold that the court did not err in declining to stay the proceedings until the costs, of the appeal were paid, and the application for the mandamus is denied.
Application denied.
Haralson, Dowdell, and Anderson, JJ.,concur.